Citation Nr: 0430758	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  98-04 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left ear hearing 
loss, or in the alternative, additional compensation for the 
non-service connected left ear impairment under the 
provisions of 38 U.S.C.A. § 1160.

4.  Entitlement to an increased rating for right ear hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
San Juan, the Commonwealth of Puerto Rico.  The veteran was 
denied an increased rating for his service-connected right 
ear hearing loss in a September 1997 rating decision.  The 
veteran voiced disagreement in December 1997 and a Statement 
of the Case (SOC) was issued in March 1998.  The veteran 
perfected his appeal the following month.

The veteran's claims of entitlement to service connection 
were denied via an April 2001 rating decision.  The veteran's 
notice of disagreement was received in July 2001 and a SOC 
was issued in January 2002.  The veteran filed his 
substantive appeal in March 2002.

A Travel Board hearing was held at the RO before the 
undersigned Acting Veterans Law Judge in June 2003.  A 
transcript is of record.

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

VA's duty to assist includes the duty to obtain all records 
in the custody of a Federal department or agency, make 
reasonable efforts to obtain evidence from other sources when 
sufficiently identified by the veteran, and obtain a medical 
opinion when deemed necessary to decide a claim.  38 C.F.R. 
§ 3.159 (2004).  Here, VA opinions regarding the etiology of 
the veteran's intermittent tinnitus, left ear hearing loss, 
and alleged vertigo are necessary prior to appellate review 
of these issue.  See 38 C.F.R. §§ 3.159(c)(4), 3.303, 3.310 
(2004).  Furthermore, the veteran has identified evidence, 
via hearing testimony in June 2003, potentially beneficial to 
his claim and actions should be taken to obtain such 
evidence.  See 38 C.F.R. § 3.159(c)(1)(2) (2004).  
Furthermore, the outcome of the veteran's left ear hearing 
loss claim could have a significant impact on the veteran's 
increased rating claim.  See 38 C.F.R. § 4.85 (2004).   Thus, 
these matters should be adjudicated simultaneously, which 
will require that the Board defer a decision on the increased 
rating for right ear hearing loss

Accordingly, this case is REMANDED to the RO, via the AMC, 
for the following action:

1.  Obtain the veteran's VA treatment 
records from June 2000 to the present 
from the VA medical facility located in 
San Juan, Puerto Rico.

2.  After obtaining a necessary release 
form, make reasonable efforts to obtain 
the veteran's treatment records from Mark 
T. McDowall, Ph.D., located in Ponce, 
Puerto Rico.

3.  After obtaining a necessary release 
form, make reasonable efforts to obtain 
medical records from the veteran's 
healthcare provider, Dr. Perez, in the 
municipality of Guayama, Puerto Rico.

4.  After obtaining a necessary release 
form, make reasonable efforts to obtain 
medical records from the veteran's 
healthcare provider, Dr. Caballero, in 
the municipality of Guayama, Puerto Rico.

After the veteran's VA records have been 
obtained and reasonable efforts have been 
done to obtain private medical records:

5.  Schedule the veteran for a VA audio 
and ear disease examination to determine 
the veteran's current level of hearing 
loss in each ear.  After examining the 
veteran and reviewing the claims folder, 
the examiner should:

a) provide an opinion as to whether the 
veteran's diagnosed intermittent tinnitus 
is likely (more than 50%), unlikely (less 
than 50%), or at least as likely as not 
(50%) proximately due to or the result of 
his service-connected right ear hearing 
loss OR is likely (more than 50%), 
unlikely (less than 50%), or at least as 
likely as not (50%) etiologically related 
to the veteran's in-service exposure to 
noise (the veteran was a heavy truck 
driver for three months while on active 
duty).  

b) provide an opinion as to whether the 
veteran has vertigo.  If vertigo is 
diagnosed, the examiner should also 
provide an opinion as to whether the 
disability is likely (more than 50%), 
unlikely (less than 50%), or at least as 
likely as not (50%) proximately due to or 
the result of his service-connected right 
ear hearing loss OR is likely (more than 
50%), unlikely (less than 50%), or at 
least as likely as not (50%) 
etiologically related to the veteran's 
in-service complaints of vertigo in April 
1944, or his June 1944 surgical procedure 
for a bilateral deviation of the nasal 
septum.

c) provide an opinion as to whether the 
veteran's left ear hearing loss is likely 
(more than 50%), unlikely (less than 
50%), or at least as likely as not (50%) 
proximately due to or the result of his 
service-connected right ear hearing loss 
OR is likely (more than 50%), unlikely 
(less than 50%), or at least as likely as 
not (50%) etiologically related to the 
veteran's exposure to noise (the veteran 
was a heavy truck driver for three months 
while on active duty).

If any medical opinion cannot be given on 
a medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

6.  Readjudicate the veteran's claims.  
If the benefits sought on appeal remain 
denied, the veteran should be provided a 
Supplemental SOC that contains notice of 
all relevant actions taken on the claims 
for benefits and all evidence received 
since August 2000 for his increased 
rating claim and since September 2002 for 
his service connection claims.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



